Citation Nr: 0711671	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  02-07 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to Agent Orange exposure. 
 
2.  Entitlement to an increased rating for residuals of left 
foot injury with pes planus, currently evaluated as 20 
percent disabling. 
 
3.  Entitlement to an increased rating for residuals of right 
foot injury with pes planus, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 until 
November 1965.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office in St. Indianapolis, Indiana that 
denied service connection for diabetes mellitus, to include 
as due to Agent Orange exposure, and increased ratings for 
left and right foot disabilities with pes planus.

The case was remanded by a decision of the Board dated in 
August 2003.  

The appellant was afforded a personal hearing at the RO in 
July 2006.  The transcript is of record.


FINDINGS OF FACT

1.  Diabetes mellitus was not diagnosed during active service 
or for many years thereafter, and is not shown to be in any 
way related to such service.

2.  The veteran did not have active military service in the 
Republic of Vietnam.

3.  Diabetes mellitus is not shown to be the result of in-
service Agent Orange exposure.

4.  Residuals of left foot injury with pes planus are 
manifested by reported pain, mild pronation, hallux valgus 
deformity, arthritic changes of the second 
metatarsalphalangeal joint, calcaneal spur, painful motion 
depicted as severe, tenderness and pain on manipulation, 
activity restrictions and need for orthotics which result in 
no more than moderately severe foot impairment.

5.  Residuals of right foot injury with pes planus are 
manifested by reported pain, moderate pronation, hallux 
valgus deformity, calcaneal spur tenderness, activity 
restrictions and need for orthotics which result in no more 
than moderate foot impairment.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active military service and may not be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.313 (2006).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of left foot injury with pes planus have not 
been met. 38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R §§ 4.1, 
4.2, 4.7, 4.71a, Diagnostic Codes 5276, 5284 (2006).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of right foot injury with pes planus have not 
been met. 38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R §§ 4.1, 
4.2, 4.7, 4.71a, Diagnostic Codes 5276, 5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for diabetes mellitus, 
to include as due to Agent Orange exposure, and increased 
rating for service-connected bilateral foot disability.

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims of 
entitlement to service connection for diabetes and increased 
ratings for right and left foot disabilities has been 
accomplished.  As evidenced by the statement of the case and 
the supplemental statements of the case, the appellant has 
been notified of the laws and regulations governing 
entitlement to the benefits sought, and informed of the ways 
in which the current evidence has failed to substantiate the 
claims.  

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met.  38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In letters dated in March 2002, April and August 
2004, January 2005, and May and November 2006, the RO 
informed the appellant of what the evidence had to show to 
substantiate the claims, what medical and other evidence was 
needed from him, what information or evidence he could 
provide in support of the claims, and what evidence VA would 
try to obtain on his behalf.  Such notification has fully 
apprised the appellant of the evidence needed to substantiate 
the claims.  He was also advised to submit relevant evidence 
or information in his possession.  38 C.F.R. § 3.159(b).  

Additionally, although adequate notice required by the VCAA 
may have been provided after the RO initially adjudicated the 
veteran's claims, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that any late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the claims 
must be re-adjudicated ab initio to satisfy the requirements 
of the VCAA.  See also Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claims of entitlement to service connection 
for diabetes, and increased ratings for right and left foot 
disabilities.  Voluminous Social Security documentation and 
VA outpatient clinical records have been received and 
associated with the claims folder.  The appellant has 
undergone VA compensation examination during the course of 
the appeal.  He was afforded a personal hearing in July 2006 
whereupon the case was remanded for further development, to 
include a VA examination that was conducted in August 2006.  
There is no indication from the appellant or his 
representative that there is outstanding evidence that has 
not been considered with respect to the claims under 
consideration.  The Board thus finds that further assistance 
from VA would not aid the veteran in substantiating the 
claims.  Therefore, VA does not have a duty to assist that is 
unmet with respect to the issues on appeal.  See 38 U.S.C.A. 
§ 5103A (a) (2); see also Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

1.  Service connection for diabetes mellitus.

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2006).  Service connection may also be granted for a 
disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d) (2006).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and diabetes mellitus becomes manifest to a degree of 
at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002 & Supp 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303.

Further, under the provisions of 38 C.F.R. § 3.309(e), if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 38 
C.F.R. § 3.309(e) shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  These diseases include Type 
II diabetes (also known as Type II diabetes mellitus or 
adult-onset diabetes).

According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam Era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  Service in Vietnam includes service in the waters 
offshore or service in other locations if the conditions of 
service involve duty or visitation in Vietnam. 38 C.F.R. 
§ 3.313(a) (2006).



Legal analysis

The service medical records show that upon examination in 
October 1965 for discharge from active duty, the veteran's 
endocrine system was evaluated as normal.  A laboratory study 
was negative for sugar.  No symptoms or complaints referable 
to diabetes were recorded during active duty.  There are no 
post service clinical evidence documenting a diagnosis of 
diabetes within one year of discharge from service.  The 
applicable laws and regulations specifically state that 
diabetes mellitus must become manifest to a degree of at 
least 10 percent within one year from the date of termination 
of service in order for service connection to be granted on a 
presumptive basis which is not shown in this case.  
Additionally, there is no competent evidence linking the 
veteran's currently diagnosed type II diabetes mellitus to 
his military service.  Therefore service connection for 
diabetes may not be granted on a direct or presumptive basis. 
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  

The record reflects, moreover, that the veteran does not 
assert that the onset of diabetes was in service or within 
one year of discharge therefrom.  By his own admission, in a 
statement dated in July 2001, he stated that diabetes had 
been diagnosed two weeks before.  It is his contention that 
he now has diabetes as the result of exposure to Agent Orange 
for which service connection should be granted under the 
presumptive provisions of 38 C.F.R. §§ 3.307, 3.309.  

In this regard, the Board points out that while the veteran 
served during the Vietnam era, and has been diagnosed with 
type II diabetes mellitus, the record does not establish, nor 
does he content that he was ever stationed in or visited the 
Republic of Vietnam.  The veteran's service administrative 
documents do not confirm that he had service in Vietnam.  
Accordingly, the presumptive provisions of 38 C.F.R. 
§ .307(a)(6)(iii) are not applicable to this case.  The Board 
thus finds that the service connection for type II diabetes 
mellitus may not be presumed due to exposure to herbicides or 
Agent Orange in Vietnam. 38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313(a) (2006).

The Board observes that in various statements throughout the 
current appeal, the veteran has maintained that he was 
exposed to Agent Orange while stationed at Fort Drum, New 
York in 1964 and 1965.  Moreover, the Board acknowledges 
there is information indicating that Agent Orange may have 
been sprayed at Fort Drum, New York in 1959. See Department 
of Defense (DOD) Miscellaneous Publication 33, Information 
Manual for Vegetation Control in Southeast Asia.  The veteran 
has submitted an un-authored article to this effect in 
support of his claim.  It is shown, however, that veteran was 
not in service in 1959, and there is no regulatory 
presumption for exposure to Agent Orange at Fort Drum.  
Additionally, as noted previously, there is no competent 
clinical evidence of record that diabetes is related to 
exposure to herbicides during active duty. See Combee v. 
Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
U.S.C.A. §§ 1113(b), 1116 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).  Therefore, service connection for diabetes 
may not be presumed as the result of exposure to Agent Orange 
at Fort Drum in 1959.

The Board acknowledges the veteran's contentions that 
diabetes mellitus is attributable to in-service Agent Orange 
exposure.  However, as a layperson, he alone cannot support 
the claim on the basis of his own assertions as he is not 
competent to provide a probative opinion on a medical matter. 
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  The fact 
remains that there is no competent evidence associating the 
veteran's diabetes mellitus with any incident of service, to 
include claimed exposure to Agent Orange.  The Board thus 
finds that the preponderance of the evidence is against the 
veteran's claim for diabetes related to active duty, and 
service connection must be denied.

2.  Increased ratings for left and right foot disabilities.  

The veteran asserts that the symptoms associated with his 
service-connected bilateral foot disorders are more severely 
disabling than reflected by the currently assigned disability 
evaluations and warrant higher ratings.  

A 10 percent evaluation is warranted for moderate bilateral 
flatfoot (pes planus) where the weight-bearing lines are over 
or medial to the great toes and there is inward bowing of the 
tendo-Achillis and pain on manipulation and use of the feet.  
A 20 percent evaluation is warranted for severe unilateral 
acquired flatfoot manifested by marked deformity (pronation, 
abduction, etc.), accentuated pain on manipulation and use of 
the feet, indications of swelling on use of the feet, and 
characteristic callosities.  The criteria for the 30 percent 
rating require "severe" bilateral flatfoot, objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities. 38 C.F.R. § 
4.71a, Diagnostic Code 5276.  A 30 percent disability 
evaluation may be signed for unilateral (50 percent rating 
bilaterally) pronounced acquired pes planus with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo-Achillis on manipulation, not improved by orthopedic 
shoes or appliances. 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2006).

Moderate foot disability warrants a 10 percent evaluation.  
Moderately severe foot disability warrants an evaluation of 
20 percent.  Severe foot disability warrants a 30 percent 
evaluation.  With actual loss of use of the foot, a 40 
percent evaluation may be assigned. 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2006).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that for 
disabilities evaluated on the basis of limitation of motion, 
VA was required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45 (2005), pertaining to functional impairment.  The Court 
instructed that in applying these regulations VA should 
obtain examinations in which the examiner determines whether 
the disability was manifested by weakened movement, excess 
fatigability, or incoordination. Such inquiry is not to be 
limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination. Id.

The veteran's voluminous VA outpatient clinical record 
reflects that he was prescribed orthotics for complaints of 
foot pain for which he sought intermittent treatment and 
follow-up over the years.  It was recorded in June 2001 that 
he reported 90 percent relief in his symptoms with the use of 
orthotics.  In December 2002 he said that the orthotics were 
like 'walking on air' and said that they had significantly 
helped with foot discomfort.  

On VA examination in April 2002 the veteran complained of 
daily pain with a sensation of burning, as well as a lack of 
sensation in the feet.  Upon examination, there was pain over 
the left first and right second metatarsalphalangeal joints.  
He was observed to have a flexible flatfoot deformity.  The 
examiner also noted pronation when all toes were raised.  It 
was reported that there was no deformity otherwise.  It was 
noted that the appellant was currently wearing orthotics, but 
that additional remedial treatment in the form of a full-
length apparatus with a  metatarsal bar heel wedge was 
indicated.  It was the examiner's opinion that the veteran 
additional foot symptoms were related to diabetes changes.  

A VA X-ray of the feet in September 2005 showed bilateral 
hallux valgus and left second metatarsalphalangeal arthritis.

On VA examination in August 2006, the veteran denied flare-
ups of foot pain, but said he that was unable to stand for 
more than a few minutes or walk more than a few yards.  He 
complained of tenderness on the soles of feet and stated that 
he experienced stiffness, fatigability, weakness, pain, 
spasm, lack of endurance, incoordination, and pain, while 
standing and walking with left foot.  No swelling or heat was 
reported.  He also reported tenderness, pain, spasm, lack of 
endurance, and incoordination of right foot.  The appellant 
denied right foot swelling, redness, stiffness, fatigability 
and weakness.  It was noted that he wore corrective inserts.

Physical examination disclosed no abnormal motion, effusion, 
edema, fatigability of the foot, instability, or muscle 
atrophy.  The left foot sole evinced painful motion that was 
described as severe.  There was no redness or spasm.  
Tenderness was elicited at the midfoot to the heels, 
bilaterally, and was reported to be of moderate severity.  
There was no heat, weakness, incoordination or skin 
abnormalities.  Gait was antalgic.  There was no evidence of 
abnormal weight bearing.  It was reported that there was no 
callus or toe deformity, but that there was evidence of some 
[pes planus] deformity.  Achilles alignment, weight bearing, 
and the forefoot and midfoot were normal in both feet.  
Pronation was present and determined to be mild on the left 
and moderate on the right.  An arch was not observed on non-
weight bearing or weight bearing on the left, but was shown 
on non weight bearing on the right.  It was reported that 
there was pain on manipulation of the left, but not on the 
right.  No hammertoes or pes cavus were noted.  There was no 
evidence of malunion or nonunion or the tarsal/metatarsal 
joints.  

X-rays were obtained showing bilateral hallux valgus 
deformities, pes planus deformity and plantar calcaneal spurs 
of both feet.  It was reported that the left foot showed a 
joint space loss with osteophytes and deformity at the second 
metatarsalphalangeal joint that might be related to prior 
injury or surgery.  Following examination, it was opined that 
the effects on the veteran's daily activities, including 
chores, shopping, and exercise were moderate.  It was found 
that the foot disabilities had no effect on sports, 
recreation, traveling, feeding, bathing, dressing and 
toileting.  

Legal Analysis

The evidence reflects that the veteran has subjective 
complaints of pain on use and manipulation of both feet, 
spasm, and tenderness from the midfoot to the heels, 
bilaterally.  He relates that he has a great deal of 
functional impairment, to include fatigability, weakness, 
lack of endurance, and incoordination, primarily on the left, 
that results in an inability to stand or walk for more than a 
few minutes or walk more than a few yards.  He exhibits 
painful left foot motion clinically described as severe, and 
gait has been observed to be antalgic.  There is mild 
pronation on the left that is moderate on the right.  He has 
bilateral hallux valgus deformities, pes planus deformity and 
plantar calcaneal spurs of both feet, as well as arthritic 
changes of the left second metatarsalphalangeal joint.

The evidence indicates overall, however, that the appellant 
has obtained good results from orthotics in treating his 
symptoms.  The collective evidence also reflects no atrophy, 
swelling, inflammation, edema, unusual callous formation, 
excessive or abnormal weight bearing or motion, effusion, 
edema, or unusual shoe wear.  No heat, weakness, 
incoordination or skin abnormalities have been found on 
objective observation.  Achilles alignment, and weight 
bearing are normal in both feet.  When most recently examined 
for VA compensation purposes in August 2006, the examiner 
determined that the effects of the service-connected foot 
disabilities on the appellant's activities of daily living 
were not more than moderate.  It has been clinically noted 
that peripheral neuropathy from nonservice-connected diabetes 
also plays a significant role in foot symptomatology.

Under the circumstances, the Board finds no basis for the 
assignment of a higher evaluation for either foot under 
Diagnostic Code 5276 or any other applicable criteria  There 
is no evidence of marked pronation, extreme tenderness of the 
plantar surface of the feet, marked inward displacement and 
severe spasm of the tendo-Achillis on manipulation of the 
left foot, nor has it been noted that the condition has not 
been improved by orthopedic shoes or appliances.  The right 
foot does not evince marked deformity, accentuated pain on 
manipulation and use, or indications of swelling.  There is 
no indication that the veteran's disability is manifested by 
malunion or nonunion of the tarsal or metatarsal bones, or 
that he has claw foot (pes cavus) for which higher ratings 
might be considered.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5278, 5283 (2006).  As corroborated by the examiner in August 
2006, the clinical findings do not show more that 
"moderate" disability of the right foot and no more than 
"moderately severe' disability of the left foot as those 
terms is used under Diagnostic Code 5284.  There is no 
showing of loss of use of the feet.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  

The veteran's complaints of pain and excessive 
incoordination, fatigability, lack of endurance and weakness 
due to bilateral foot symptomatology in statements in the 
record and testimony obtained on personal hearing in July 
2006.  The Board finds, however, that there are no objective 
clinical indications that his symptoms result in functional 
limitation to a degree that would support a rating in excess 
of the current 20 and 10 percent disability ratings under 
Diagnostic Codes 5276 and 5284, or any other applicable foot 
diagnostic code.  It is thus found that the current 20 and 10 
percent disability ratings adequately contemplate any 
functional loss occasioned by pain.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995)

For all the foregoing reasons, the Board finds the 
preponderance of the evidence is against the assignment of 
ratings in excess of 20 percent for the left foot and 10 
percent for right foot.  The claims must therefore be denied.  


ORDER

Service connection for diabetes mellitus, to include as due 
to Agent Orange exposure, is denied. 

An increased rating for residuals of left foot injury with 
pes planus is denied.

An increased rating for residuals of right foot injury with 
pes planus is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


